EXHIBIT 10.19

August 27, 2006

Mr. John Hellman

c/o Design Within Reach, Inc.

225 Bush Street, 20th Floor

San Francisco, CA 94104-4215

Dear John:

On behalf of Design Within Reach, Inc. (the “Company”), I am pleased to offer
you the position of Vice President, Chief Financial Officer. This position
reports to the Company’s Chief Executive Officer. The terms of this offer are as
set forth below.

You will be paid a salary at an annual rate of $240,000, payable in installments
pursuant to the Company’s bi-weekly payroll policy. You will be eligible for all
Company benefits on the first day of the month following your date of hire. You
will be eligible to receive a bonus outlined in exhibit A, based on the
achievement of corporate and individual goals to be set by the CEO of Design
Within Reach consistent with the revised 2006 Company Business plan.

In connection with the commencement of your employment as Chief Financial
Officer, the Company will recommend to the board of directors that you be
granted an option to purchase 150,000 shares of the Company’s Common Stock with
an exercise price equal to the fair market value on the date of grant.
Contingent upon your continued employment, the shares subject to the option will
vest in equal monthly amounts over a period of 36 months from the date of grant.
This option will be an incentive stock option to the maximum extent allowed by
the Tax Code, and will be subject to the terms of the Company’s 2004 Equity
Incentive Award Plan and the Stock Option Agreement between you and the Company.

By accepting this offer, you agree that, to the best of your ability, you will
at all times loyally and conscientiously perform all of the duties and
obligations required of you by the Company’s Board of Directors and implicit in
your responsibilities as Chief Financial Officer, to the reasonable satisfaction
of the Company. During the term of your employment, you will devote all of your
business time and attention to the business of the Company, and will not render
commercial or professional services to any person or organization, whether or
not for compensation, without the prior consent of the Company’s Chief Executive
Officer or Board of Directors. You agree that you will not directly or
indirectly engage or participate in any business that is competitive in any
manner with the business of the Company; provided, however, that nothing in this
agreement will prevent you from owning no more than 1.0% of the outstanding
equity securities of a corporation whose stock is listed on a national stock
exchange.

You agree at all times during the term of your employment with the Company, and
thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm, corporation or other
entity, except as required by your duties for the Company, any “Confidential
Information” of the Company. “Confidential Information” includes, but is not
limited to, information pertaining to any aspect of the Company’s business which
is information not known to actual or potential competitors of the Company;
information not known to the investing public; information not known to other
third parties; or information that is proprietary to the Company or to its
customers or suppliers, whether of a technical, financial or other nature.

In the course of your employment with the Company, you will be subject to and
required to comply with all Company policies, and applicable laws and
regulations.



--------------------------------------------------------------------------------

Employment with the Company is “at-will.” This means that it is not for any
specified period of time and can be terminated by you or by the Company at any
time, with or without advance notice, and for any or no particular reason or
cause.

If your employment is terminated by the Company without cause (and not as a
result of your death or disability), and if (i) you have been employed by the
Company for three months or more and (ii) you sign a general release of known
and unknown claims in form satisfactory to the Company, you will receive
severance payments totaling six (6) months’ salary, less applicable withholding,
to be paid over a period of six (6) months following the effective date of
release. Severance payments will be made in accordance with the Company’s normal
payroll procedures. In the event that such termination without cause occurs
within one year following any Change of Control (and you sign the release of
claims described above), in addition to receiving the severance payments
described above, your unvested Company stock options shall immediately vest in
full.

For purposes of this Agreement:

(a) “Change of Control of the Company shall be deemed to have occurred if the
Company (i) is a party to a merger, consolidation or exchange of securities
which results in the holders of voting securities of the Company outstanding
immediately prior thereto failing to continue to hold at least 50% of the
combined voting power of the voting securities of the Company, the surviving
entity or a parent of the surviving entity outstanding immediately after such
merger, consolidation or exchange; and

(b) A termination “for cause” occurs if you are terminated for any of the
following reasons: (i) theft, dishonesty, misconduct or falsification of any
employment or Company records; (ii) improper disclosure of the Company’s
confidential or proprietary information; (iii) any action by you which has a
material detrimental effect on the Company’s reputation or business; (iv) your
failure or inability to perform any assigned duties after written notice to you
of, and a reasonable opportunity to cure, such failure or inability; or (v) your
conviction (including any plea of guilty or no contest) for any criminal act
that impairs your ability to perform your duties under this Agreement.

All disputes, claims, and causes of action, in law or equity, arising from or
relating to this agreement or its enforcement, performance, breach, or
interpretation, or to your employment with the Company or any termination of
that employment, shall be governed by California law, and shall be resolved
solely and exclusively by final, binding and confidential arbitration before a
single neutral arbitrator through the Judicial Arbitration & Mediation
Services/Endispute, Inc. (“JAMS”) under the then existing JAMS arbitration
rules. Any arbitration shall be held in San Francisco, California. Nothing in
this section is intended to prevent either party from obtaining injunctive
relief in court to prevent irreparable harm. Both you and the Company
irrevocably waive your respective rights to have any disputes or claims tried by
a jury.

For purposes of federal immigration law, you will be required to provide the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided within three (3) business
days of your date of hire.

If you accept this offer, this letter shall constitute the complete agreement
between you and Company with respect to the terms and conditions of your
employment. Any prior or contemporaneous representations (whether oral or
written) not contained in this letter, or contrary to those contained in this
letter, that may have been made to you are expressly cancelled and superseded by
this offer. Except as otherwise specified herein, the terms and conditions of
your employment may not be changed, except in another letter or written
agreement, signed by you and the Chief Executive Officer or Chairman of the
Board of the Company.

 

Page 2 of 3



--------------------------------------------------------------------------------

I am delighted to be able to extend this offer to you on behalf of the Company.
To indicate your acceptance, please sign and date one copy of this letter, and
return it to the Company, either in person or at the address below:

 

Design Within Reach, Inc. Attention: Suzanne Ewing, Vice President, Human
Resources 225 Bush Street, 20th Floor San Francisco, CA 94104

 

Sincerely,

/s/ Ray Brunner

Ray Brunner Chief Executive Officer

I accept the above-described employment offer letter, on the terms set forth
therein.

 

Dated: August 27, 2006  

/s/ John Hellmann

  John Hellmann

 

Page 3 of 3